Citation Nr: 1009876	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include degenerative disc 
disease.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include injury residuals.  

3.  Entitlement to service connection for chronic 
hemorrhoids.  

4.  Entitlement to service connection for chronic 
hypertension.  

5.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

6.  Entitlement to service connection for chronic 
gastroesophageal reflux disease to include acid reflux.  

7.  Entitlement to service connection for chronic acne 
rosacea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had certified active service from August 1979 to 
November 1987 and additional active duty with the Air Force 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied 
service connection for tinnitus, lumbosacral spine 
degenerative disc disease, left knee pain, hemorrhoids, 
hypertension, bilateral hearing loss disability, 
gastroesophageal reflux disease (GERD) to include acid 
reflux, and acne rosacea.  In October 2007, the RO granted 
service connection for tinnitus; assigned a 10 percent 
evaluation for that disability; and effectuated the award as 
of May 6, 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  



REMAND

The Veteran advances that he incurred or aggravated chronic 
lumbosacral spine degenerative disc disease, a chronic left 
knee disorder, chronic hemorrhoids, chronic hypertension, 
chronic bilateral hearing loss disability, chronic 
gastroesophageal reflux disease (GERD), and chronic acne 
rosacea while serving aboard aircraft as a meteorological 
technician during active service with the Air Force and/or 
active duty with the Air Force Reserve.  However, the 
Veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the Air Force 
Reserve have not been verified.  The VA should obtain all 
relevant military records and other documentation which could 
potentially be helpful in resolving the Veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Once the Secretary of the VA undertakes to provide an 
examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was 
afforded VA examinations for compensation purposes prior to 
the RO's verification of the specific dates of his periods of 
active duty, active duty for training, and inactive duty 
training with the Air Force Reserve.  In the absence of that 
information, the VA examiners could not competently and 
accurately opine whether any of the claimed disabilities had 
been either initially manifested during such periods or had 
existed prior to service entrance and increased in severity 
beyond their natural progression therein.  

The Veteran advances that: he incurred a chronic lumbosacral 
spine disability lifting heavy cargo doors on Air Force 
aircraft; injured his left knee while parachuting in 1983 
during active service; sustained chronic hemorrhoids due to 
prolonged sitting while aboard military aircraft; and 
manifested chronic hypertension, bilateral hearing loss 
disability, GERD, and acne rosacea due the cumulative affect 
of his performance of highly stressful military duties in a 
noisy environment while aboard military aircraft.  Lay 
assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training (i.e., the 
specific dates of entrance and exit from 
each period of duty) with the Air Force 
Reserve and (2) forward all available 
service treatment records, not already 
associated with the claims files, arising 
from such duty for incorporation into the 
record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic lumbosacral spine 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lumbosacral spine disability had 
its onset during active service/active 
duty; is etiologically related to the 
Veteran's inservice operation of aircraft 
doors; otherwise originated during active 
service/active duty; or increased in 
severity beyond its natural progression 
during a period of active service/active 
duty.  The examiner should provide the 
complete rationale for all opinions 
expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  After completion of the development 
outlined in Step 1, schedule the Veteran 
for a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his claimed chronic left 
knee disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left knee disability had its 
onset during active service/active duty; 
is etiologically related to the Veteran's 
reported inservice parachute landings; 
otherwise originated during active 
service/active duty; or increased in 
severity beyond its natural progression 
during a period of a active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  
Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  After completion of the development 
outlined in Step 1, schedule the Veteran 
for a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his hemorrhoids.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic hemorrhoids had their onset 
during active service/active duty; are 
etiologically related to the Veteran's 
sitting aboard military aircraft; 
otherwise originated during active 
service/active duty; or increased in 
severity beyond their natural progression 
during a period of active service/active 
duty.  The examiner should provide the 
complete rationale for all opinions 
expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  After completion of the development 
outlined in Step 1, schedule the Veteran 
for a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his chronic hypertension.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic hypertension had its onset during 
active service/active duty; is 
etiologically related to the stress 
associated with the performance of the 
Veteran's duties aboard military 
aircraft; otherwise originated during 
active service/active duty; or increased 
in severity beyond its natural 
progression during a period of active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  After completion of the development 
outlined in Step 1, schedule the Veteran 
for a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his claimed chronic 
bilateral hearing loss disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic bilateral hearing loss disability 
had its onset during active 
service/active duty; is etiologically 
related to his inservice exposure to 
aircraft noise; otherwise originated 
during active service/active duty; or 
increased in severity beyond its natural 
progression during a period of active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

7.  After completion of the development 
outlined in Step 1, schedule the Veteran 
for a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his claimed chronic 
gastrointestinal disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic gastrointestinal disability had 
its onset during active service/active 
duty; is etiologically related to the 
stress associated with the performance of 
the Veteran's duties aboard military 
aircraft; otherwise originated during 
active service/active duty; or increased 
in severity beyond its natural 
progression during a period of active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

8.  After completion of the development 
outlined in Step 1, schedule the Veteran 
for a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his claimed chronic acne 
rosacea.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disability had its onset 
during active service/active duty; is 
etiologically related to the stress 
associated with the performance of the 
Veteran's duties aboard military 
aircraft; otherwise originated during 
active service/active duty; or increased 
in severity beyond its natural 
progression during a period of active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

9.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include degenerative disc disease, a 
chronic left knee disorder to include 
injury residuals, chronic hemorrhoids, 
chronic hypertension, chronic bilateral 
hearing loss disability, chronic GERD to 
include acid reflux, and chronic acne 
rosacea.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

